                Case 19-50567-BLS           Doc 6       Filed 12/18/19     Page 1 of 8




                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE

                                                              Chapter 11
In re:
                                                              Case No. 17-12560 (BLS)
WOODBRIDGE GROUP OF COMPANIES, LLC,
et al.,1                                                      (Jointly Administered)

                              Remaining Debtors.


MICHAEL GOLDBERG, as Liquidating Trustee of
Woodbridge Liquidation Trust, successor in interest to
the estates of WOODBRIDGE GROUP OF
COMPANIES, LLC et al.,                                        Adv. Proc. No. 19-50567 (BLS)

                              Plaintiffs,                     Jury Trial Demanded


               vs.
MAINSTAR TRUST, CUSTODIAN FOR THE
BENEFIT OF LORIE GORMAN; LORIE GORMAN,

                              Defendants.


          ANSWER AND AFFIRMATIVE DEFENSES OF DEFENDANTS
    TO COMPLAINT FOR AVOIDANCE OF PREFERENTIAL AND FRAUDULENT
           TRANSFERS PURSUANT TO 11 U.S.C. §§ 544, 547, 548 & 550


         Defendants Mainstar Trust, Custodian for the Benefit of Lorie Gorman and Lorie

Gorman on behalf of herself and Mainstar Trust (together, the “Defendant”), by and through

undersigned counsel, hereby answer Plaintiff’s Complaint and asserts affirmative defenses. All

allegations not expressly admitted herein are denied.




1




                                                    1
                Case 19-50567-BLS         Doc 6     Filed 12/18/19    Page 2 of 8




                                 NATURE OF THE ACTION

       1.      Defendant has insufficient knowledge or information to information to respond to

the allegations in this paragraph; they are therefore denied.

                                      THE PARTIES

       2.      Admitted.

       3.      Denied, except to admit that Defendant Gorman resides in the State of Texas.

                               JURISDICTION AND VENUE

       4.      This paragraph states legal conclusions to which no responsive pleading is

required. To the extent an answer is required, the allegations in paragraph 4 are denied.

       5.      This paragraph states legal conclusions to which no responsive pleading is

required. To the extent an answer is required, the allegations in paragraph 5 are denied.

       6.      This paragraph states legal conclusions to which no responsive pleading is

required. To the extent an answer is required, the allegations in paragraph 6 are denied.

Defendants do not consent to the entry of a final order of judgment by this Court.

       7.      This paragraph states legal conclusions to which no responsive pleading is

required. To the extent an answer is required, the allegations in paragraph 7 are denied.

       8.      This paragraph states legal conclusions to which no responsive pleading is

required. To the extent an answer is required, the allegations in paragraph 8 are denied.

                                     CASE BACKGROUND

       9.      Admitted.

       10.     Admitted.
                Case 19-50567-BLS          Doc 6    Filed 12/18/19   Page 3 of 8




                                               FACTS

       11.      The Confirmation Findings speak for themselves.

       12.      Defendant has insufficient knowledge or information to information to respond

to the allegations in this paragraph; they are therefore denied.

       13.     Defendant has insufficient knowledge or information to information to respond to

the allegations in this paragraph; they are therefore denied.

       14.     Defendant has insufficient knowledge or information to information to respond to

the allegations in this paragraph; they are therefore denied.

       15.     Denied, except to admit that Defendant invested with the Debtors and received a

return of principal and interest.

       16.     Denied, except to admit that Defendant received a payment representing a return

of principal prior to the Petition Date.

       17.     This paragraph states legal conclusions to which no responsive pleading is

required. To the extent an answer is required, the allegations in paragraph 17 are denied.

       18.     Denied, except to admit that, prior to the Petition Date, Defendant received

certain interest payments from the Debtors on account of the investments.

       19.     This paragraph states legal conclusions to which no responsive pleading is

required. To the extent an answer is required, the allegations in paragraph 19 are denied.

                               FIRST CLAIM FOR RELIEF

               (Avoidance of Preferential Transfers -11 U.S.C. § 547)

       20.     Defendant incorporates his responses to the allegations in paragraphs 1-19 of the

Complaint as if set forth herein.
                Case 19-50567-BLS          Doc 6    Filed 12/18/19   Page 4 of 8




       21.     Denied, except to admit that Defendant received a payment representing a return

of principal prior to the Petition Date.

       22.     Defendant has insufficient knowledge or information to information to respond to

the allegations in this paragraph; they are therefore denied.

       23.     Defendant has insufficient knowledge or information to information to respond to

the allegations in this paragraph; they are therefore denied.

       24.     This paragraph states legal conclusions to which no responsive pleading is

required. To the extent an answer is required, the allegations in paragraph 24 are denied.

       25.     Denied. By way of further answer, the Transfer represented a contemporaneous

exchange for the release of certain note obligations owed by the Debtor.

       26.     Defendant has insufficient knowledge or information to information to respond to

the allegations in this paragraph; they are therefore denied.

       27.     Defendant has insufficient knowledge or information to information to respond to

the allegations in this paragraph; they are therefore denied.

       28.     Admitted.

       29.     Denied.

                               SECOND CLAIM FOR RELIEF

                           (Recovery of Property – 11 U.S.C. § 550)

       30.     Defendant incorporates his responses to the allegations in paragraphs 1-29 of the

Complaint as if set forth herein.

       31.      This paragraph states legal conclusions to which no responsive pleading is

required. To the extent an answer is required, the allegations in paragraph 31 are denied.
                Case 19-50567-BLS        Doc 6     Filed 12/18/19    Page 5 of 8




       32.     This paragraph states legal conclusions to which no responsive pleading is

required. To the extent an answer is required, the allegations in paragraph 32 are denied.

       33.     This paragraph states legal conclusions to which no responsive pleading is

required. To the extent an answer is required, the allegations in paragraph 33 are denied.

                               THIRD CLAIM FOR RELIEF

                      (To Avoid Intentionally Fraudulent Transfers
       under 11 U.S.C. §§ 544(b) and 548(a)(1)(A), and Cal Civ. Code § 3439, et seq.)

       34.     Defendant incorporates his responses to the allegations in paragraphs 1-33 of the

Complaint as if set forth herein.

       35.     This paragraph states legal conclusions to which no responsive pleading is

required. To the extent an answer is required, the allegations in paragraph 35 are denied.

       36.     This paragraph states legal conclusions to which no responsive pleading is

required. To the extent an answer is required, the allegations in paragraph 36 are denied.

                               FOURTH CLAIM FOR RELIEF

(Recovery of Property – 11 U.S.C. §§ 544(b) and 550 and Cal. Civ. Code § 3439, et seq.)

       37.      Defendant incorporates his responses to the allegations in paragraphs 1-36 of the

Complaint as if set forth herein.

       38.     This paragraph states legal conclusions to which no responsive pleading is

required. To the extent an answer is required, the allegations in paragraph 38 are denied.

       39.     This paragraph states legal conclusions to which no responsive pleading is

required. To the extent an answer is required, the allegations in paragraph 39 are denied.
                Case 19-50567-BLS         Doc 6     Filed 12/18/19    Page 6 of 8




                                  AFFIRMATIVE DEFENSES


                              FIRST AFFIRMATIVE DEFENSE
       41.     The Complaint fails to state a claim against Defendant upon which relief may be

granted.

                             SECOND AFFIRMATIVE DEFENSE
       42.     The claims set forth in the Complaint are barred under the applicable statute of

limitations.

                              THIRD AFFIRMATIVE DEFENSE
       43.     The claims set forth in the Complaint are barred under the doctrines of waiver,

laches, unclean hands, in pari delicto, and/or estoppel.

                             FOURTH AFFIRMATIVE DEFENSE

       44.     The obligations incurred by the Debtors were incurred in the ordinary course of

business.

                               FIFTH AFFIRMATIVE DEFENSE


       45.     Plaintiff may not recover the alleged preferential payments because the parties

intended the transfers to be part of a contemporaneous exchange for new value given to the

Debtors and the transfers were, in fact, substantially contemporaneous under 11 U.S.C. § 547(c).

                               SIXTH AFFIRMATIVE DEFENSE

       46.     Some or all payments made by the Debtors to Defendant were made in the

ordinary course of business pursuant to 11 U.S.C. § 547(c)(2).

                               SEVENTH AFFIRMATIVE DEFENSE

       47.     To the extent that the transfers were otherwise avoidable under 11 U.S.C. § 547(b),

after such transfers, Defendant or a creditor to or for whose benefit such transfers were made, gave
                Case 19-50567-BLS         Doc 6    Filed 12/18/19      Page 7 of 8




new value to or for the benefit of the Debtors (A) not secured by an otherwise unavoidable security

interest; and (B) on account of which new value the Debtors did not make an otherwise

unavoidable transfer to or for the benefit of Defendant or such creditor(s).

                               EIGHTH AFFIRMATIVE DEFENSE

          48.   Any transfer made by the Debtors was made in exchange for reasonably equivalent

consideration and/or supported by valuable consideration.

                              NINTH AFFIRMATIVE DEFENSE
          49.   At all relevant times, Defendant was not an insider of the Debtors.

                              TENTH AFFIRMATIVE DEFENSE
          50.   At all times relevant hereto, Debtors were solvent.

                           ELEVENTH AFFIRMATIVE DEFENSE
          51.   The Debtors were not made insolvent as a result of any transaction described

herein.
                            TWELFTH AFFIRMATIVE DEFENSE

          52.   Any transfer described in the Complaint was made to Defendant in payment of a

debt in good faith, and without knowledge of the avoidability of the alleged transfer pursuant to

11 U.S.C. § 550(b).

                          THIRTEENTH AFFIRMATIVE DEFENSE

          53.   The Defendant reserves the right to assert other defenses as this action proceeds

and reserve the right to file an Amended Answer asserting additional affirmative defenses.

                            FOURTEENTH AFFIRMATIVE DEFENSE

          54.   To the extent the Transfers are otherwise avoidable, they are protected from

judgement and/or collection by virtue of their status as funds held in an Individual Retirement

Account.
                Case 19-50567-BLS          Doc 6     Filed 12/18/19      Page 8 of 8




                                   JURY TRIAL DEMANDED

       55.     Defendant demands a Jury Trial in this Action.

       WHEREFORE, Defendant respectfully requests this Court enter an order i) dismissing

the Complaint in its entirety with prejudice and ii) granting such further relief as is fair and just

to the Defendant.

Dated: December 18, 2019
Wilmington, DE
                                               s/ Michael J. Joyce
                                               Michael J. Joyce (No. 4563)
                                               LAW OFFICES OF JOYCE, LLC
                                               1225 King Street
                                               Suite 800
                                               Wilmington, DE 19801
                                               (302)-388-1944
                                               mjoyce@mjlawoffices.com


                                               Counsel to Defendants Mainstar Trust, Custodian
                                               for the Benefit of Lorie Gorman and Lorie Gorman
                                               on behalf of herself and Mainstar Trust
